UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          ____________________

                              No. 97-50307
                            Summary Calendar
                          ____________________

                             JILL A. NIERA,

                                              Plaintiff-Appellant,

                                 versus

         KENNETH S. APFEL, Commissioner of Social Security,

                                              Defendant-Appellee.


            Appeal from the United States District Court
                  for the Western District of Texas
                       (USDC No. SA-96-CV-422)

                         January 16, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jill Niera appeals the district court’s affirmance of the

Social Security   Commissioner’s     denial     of   disability   insurance

benefits and supplemental security benefits.

     Niera applied for such benefits on the basis that she became

disabled following   an    injury   sustained    in   an   accident.   The

application was denied initially and upon reconsideration.             She

requested, and received, a hearing before an Administrative Law



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Judge, who determined that she was not disabled.                 Review of that

decision was refused by the Appeals Council.

     Niera then filed this action in district court.                 The case was

referred     to   a   magistrate         judge,   who    recommended   that   the

Commissioner’s decision be affirmed.               Subsequently, the district

court overruled objections filed by Niera to the recommendation.

Adopting the magistrate judge’s findings and recommendation, it

affirmed the Commissioner’s decision.

     Niera contends that (1) the ALJ did not use correct legal

standards in evaluating the evidence; (2) the ALJ’s decision is not

supported by substantial evidence; (3) the ALJ failed to fully

develop the record by not ordering another evaluation of Niera’s

condition;    and     (4)   the    ALJ    posed   an    incomplete   hypothetical

question to the vocational expert such that the witness’ testimony

was not credible.

     Needless to say, our review of the Commissioner’s final

decision is limited to whether there is substantial evidence in the

record to support the decision; and whether it comports with

relevant legal standards.           E.g., Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995).              “Substantial evidence is that which is

relevant and sufficient for a reasonable mind to accept as adequate

to support a conclusion; it must be more than a scintilla, but it

need not be a preponderance.”             Leggett v. Chater, 67 F.3d 558, 564

(5th Cir. 1995).       The Commissioner’s findings are conclusive and


                                         - 2 -
must be affirmed when they are supported by substantial evidence.

Martinez, 64 F.3d at 173.

     Moreover, we have jurisdiction to review the Commissioner’s

final decision only when the claimant has exhausted administrative

remedies.   E.g., Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

An issue has not been administratively exhausted unless it has been

specifically presented to the Appeals Council. Id. Niera contends

that the ALJ’s determination that her impairment or combination of

impairments did not match or equal a listed impairment was not

supported   by   substantial   evidence.       Because     Niera   failed   to

administratively    exhaust    this   issue,   we   lack   jurisdiction     to

address it.

     As for the remaining contentions raised by Niera, the district

court’s decision is affirmed for the reasons stated by the district

court.   See Neira v. Chater, SA-96-CA-0422 (W.D. Tex. Jan. 31,

1997).

                                                               AFFIRMED




                                  - 3 -